Citation Nr: 0405563	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  02-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, status post meniscus tear, 
status post arthroscopic surgery, with history of 
chondromalacia patella, currently evaluated at 10 percent 
disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1997. 

This appeal is from an August 2001 rating decision wherein 
the Regional Office (RO) continued the previously assigned 10 
percent evaluation for the veteran's service-connected right 
knee disability, status post arthroscopy, status post lateral 
meniscus repair with traumatic arthritis (formerly 
chondromalacia patella of the right knee, loose bodies by 
history).  Thereafter, based on the receipt of additional 
information, the RO, by rating action dated in May 2002, 
assigned a 100 percent evaluation for traumatic arthritis, 
right knee, status post lateral meniscus tear, status post 
arthroscopic surgery, with history of chondromalacia patella, 
effective September 27, 2001 based on surgical or other 
treatment necessitating convalescence, and continued the 10 
percent rating, effective from November 1, 2001.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran underwent VA examination 
of the right knee in July 2001, and that surgery was 
performed on the right knee, thereafter, in September 2001.  
The veteran again underwent VA examination in March 2003.  In 
the report of VA examination conducted in March 2003, the 
examiner noted the veteran complained of pain on use and, 
after a physical examination of the veteran's right knee, 
reported that the veteran had mild weakness and fatigability 
in the right knee that was confirmed by the presence of 
quadriceps atrophy, but that the examiner did not believe the 
veteran had any loss of motion due to weakness, 
incoordination or fatigability.  However, the examiner also 
stated that he was "unable to estimate the range of motion 
or functional capacity during a flare up."  Further, the 
examiner did not comment on the specific extent of additional 
functional impairment the veteran has due to pain, including 
on use.  

The current law provides that consideration of an increased 
rating based on limitation of motion must include 
consideration of additional functional impairment due to 
pain, including on use and during flare-ups.  See, 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:
		
1.  The veteran should be afforded a VA 
orthopedic examination by a specialist in 
orthopedics, if available, to determine 
the current nature and extent of his 
service-connected right knee disability.  
The orthopedic examiner should comment on 
any functional impairment due to pain, 
including on use and during flare-ups, 
and describe such in additional degrees 
of limitation of motion, if possible.  
The pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

2.  Thereafter, the RO should 
readjudicate the veteran's increased 
rating claim.  If the benefit sought 
remains unfavorable to the veteran, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
caseshould be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



